Exhibit 21.1 PHOTOMEDEX, INC. a Nevada corporation LIST OF SUBSIDIARIES (as of December 31, 2013) Radiancy, Inc. a Delaware corporation PhotoMedex Technology, Inc., a Delaware corporation Lumiere, Inc., a Nevada corporation Radiancy (Israel), Ltd., a company organized under the laws of Israel Photo Therapeutics Limited, a company organized under the laws of England and Wales Lightsource Laboratories, Ltd., a company organized under the laws of England and Wales LK Technology Importaçăo E Exportaçăo LTDA, a limited liability company organized under the laws of Brazil PhotoMedex India Private Limited, a company organized under the laws of India ProCyte Corporation, a Washington corporation * Photo Therapeutics, Inc., a Delaware corporation * *Merged with PhotoMedex, Inc. on December 31, 2011
